The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

This application is in condition for allowance except for the following formal matters: 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are toward separated scoring for task and conversational subsystems operating on already translated/scored semantic conversion.  None of these aspects are reflected in the current title.

The abstract of the disclosure is objected to because the abstract does not convey the improvement over the state of the art.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to, in the cross-reference to related applications, since the related parent application as now issued as a U.S. Patent.  Correction is required.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter

Claims 1-7,9-14,22-26 are allowed over the prior art of record.

As per the independent claims, the prior art of record, as example, Ross Jr et al (20080015864) teaches during a query with a user, par 0068-0069, handling input that can be a command as well – para 0067, 0068; in the overall context of a dialog/conversation between the user and the application – par 0002,0003,0006), a text input from the user – para 0109, and as well as, handling additional input at an unexpected time -- par 0076, and separating domain dependent and domain independent knowledge sources used in the dialog process – para 0009, 0010).  Lee (20180075847) is generally directed to facilitating a multi-task interaction between a user and a conversational agent, so that the user can communicate goals related to multiple tasks in a single utterance and the agent can manage shared constraints across tasks. (Lee at ]} [0003]; see also ]} [0035].) For example, for the user input “weather info and connections from 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
03/24/2021